—Judgment modified on the law and as modified affirmed in accordance with the following Memorandum: Upon defendant’s conviction of criminal trespass in the second degree (Penal Law § 140.15) and criminal mischief in the fourth degree (Penal Law § 145.00 [1]), County Court imposed consecutive definite sentences of imprisonment of one year and six months. Because those offenses were committed as part of a single incident, imposition of consecutive sentences aggregating more than one year is illegal (see, Penal Law § 70.25 [3]; People v Silvagnio, 79 AD2d 1112). We therefore modify the judgment by providing that the sentences shall run concurrently.
*799All concur, Callahan, J., not participating. (Appeal from Judgment of Ontario County Court, Harvey, J. — Criminal Trespass, 2nd Degree.) Present — Green, J. P., Lawton, Pigott, Jr., Hurlbutt and Callahan, JJ.